CHAMBERS, District Judge,
dissenting:
The BOP has exceeded its statutory authority by interpreting 18 U.S.C. § 3621(e)(2)(B) in a manner inconsistent with the plain language of the statute and contrary to settled law. The BOP’s misinterpretation of its governing statute, in both its original and newly revised regulations, reveals a misunderstanding of the proper exercise of the BOP’s discretion. Both the majority and the BOP would expand the parameters of the BOP’s discretion to allow the agency to redefine a statutory term beyond its plain meaning. For these reasons and the reasons stated herein, I respectfully dissent.
Unlike the majority, I cannot find that the 1997 revised regulations cure the infirmities of the original regulation. The governing statute, 18 U.S.C. § 3621(e)(2)(B), allows the BOP to grant sentence reductions to inmates “convicted of a nonviolent offense.” As almost every circuit court has recognized, “[t]he operative word of § 3621(e)(2)(B) is ‘convicted.’ ” Downey v. Crabtree, 100 F.3d 662, 668 (9th Cir.1996); see also Roussos v. Menifee, 122 F.3d 159, 163 (3d Cir.1997) (“By ignoring the offense of conviction and looking only to sentencing factors, the BOP has attempted to transmogrify a nonviolent offense into a crime of violence.”) (quotations omitted); Fuller v. Moore, No. 97-6390, 133 F.3d 914, 1997 WL 791681, at *2 (4th Cir. Dec.29, 1997) (“The statute is phrased in terms of a conviction of a nonviolent offense.... In other words, the statute makes clear that it is impermissible to consider facts other than those that form the basis for the elements of the offense for which the prisoner was convicted.”) (quotations omitted); Bush v. Pitzer, 133 F.3d 455, 457 (7th Cir.1997) (“[T]he statute speaks of a nonviolent offense while the Program Statement anchors the definition to deeds that do not constitute the offense.”) (quotations omitted); Martin v. Gerlinski, 133 F.3d 1076, 1080-81 (8th Cir.1998) (“[T]he Program Statement’s allowance of consideration of factors that are not part of *478the offense of conviction is in conflict with the plain language of the statute.”); Fristoe v. Thompson, 144 F.3d 627, 681 (10th Cir.1998) (“Section 3621(e)(2)(B) refers to prisoners ‘convicted of a nonviolent offense.’ (emphasis added). The statute does not permit resort to sentencing factors or sentencing enhancements attached to the nonviolent offense.”); Byrd v. Hasty, 142 F.3d 1395, 1398 (11th Cir.1998) (“The statute, 18 U.S.C. § 3621(e)(2)(B), speaks only in terms of conviction.”). By using the phrase “convicted of a nonviolent offense,” Congress expressly incorporated the statutory elements necessary for conviction under the offense charged, and not conduct unnecessary to the conviction, as a condition of eligibility. However, both the former regulation and the revised regulation allow the BOP to exclude categorically inmates based upon sentencing factors, without regard to the underlying conviction. In fact, the revised regulation substitutes the statutory phrase “convicted of a nonviolent offense” with the phrase “sentenced ... for a nonviolent offense.” 28 C.F.R. § 550.58. This is an obvious contradiction of the plain language of the governing statute.
Moreover, the fact that the revised regulation does not incorporate § 924(c)’s definition of “crime of violence” does not make the BOP’s categorical exclusion of inmates convicted of gun possession crimes any more reasonable. Essentially, the revised regulation defines “a felony ... [t]hat involved the ... possession ... of a firearm” as not a nonviolent offense or, put less awkwardly, as a violent offense. Unlike the majority, I can see no principled distinction between a “violent offense” and a “crime of violence.” In my estimation, attempts to distinguish these two terms devolve into empty formalism. Although the revised regulation deletes the reference to § 924(c), the BOP uses language which is identical to that section’s provisions and adds the elements of § 922(g). This end run around the case law and Sentencing Guidelines interpreting the statutory elements-of these offenses should not be countenanced by the courts.
Given the undeniable similarity between “violent offense” and “crime of violence,” one would expect the BOP to interpret “violent offense” in accordance with well-established interpretations of “crime of violence.” The Supreme Court has held that federal courts are bound by the Sentencing Commission’s definition of “crime of violence” in the commentary to U.S.S.G. § 4B1.2, which provides that felon in possession of a firearm convictions are not crimes of violence. Stinson v. United States, 508 U.S. 36, 46-47, 113 S.Ct. 1913, 123 L.Ed.2d 598 (1993). If the federal courts must uniformly apply the Sentencing Commission’s definition of “crime of violence,” it makes little sense to allow the BOP to adopt a contrary definition of “violent offense.” This Court has also held that “the offense, felon in possession of a firearm, in the absence of any aggravating circumstances charged in the indictment, does not constitute a per se ‘crime of violence....’” United States v. Johnson, 953 F.2d 110, 115 (4th Cir.1991). The BOP should be bound by these interpretations. The slight semantic difference between “violent offense” and “crime of violence” does not justify the revised regulation’s exclusion of inmates convicted of firearm possession offenses. This is an impermissible interpretation of the governing statute, plainly in conflict with settled law.
The majority seems to believe that these contradictions can be justified as permissible exercises of the BOP’s discretion. Con-cededly, the statute vests virtually unfettered discretion in the BOP to determine who, among the statutorily eligible inmates, should be granted early release. Under the statute, the BOP also has broad discretion to determine the length of any particular sentence reduction. But the BOP does not have discretion to interpret statutory language in a way that conflicts with the statute’s plain meaning, as well as settled law. As a recent district court opinion explained:
BOP does not ... have the “discretion” to interpret “prisoners convicted of a nonviolent offense” and “crimes of violence” under § 924(c)(3) in whatever way it chooses. These are statutory and regulatory terms whose meaning is quite clear, to the extent BOP has its own definitions of these terms, these interpretations are not permissible exercises of discretion but are instead statutory interpretations by an agency to *479which this Court owes some deference only if not contrary to the statute’s clear meaning.
LaSorsa v. Spears, 2 F.Supp.2d 550, 560 (S.D.N.Y.1998).
Under this view, BOP officials may deny sentence reductions to individual inmates convicted of nonviolent offenses based on such factors as sentence enhancements and firearm possession. But this does not change the fact that such inmates are statutorily eligible for sentence reductions, and are thus statutorily entitled to an individualized determination by the BOP. I do not believe the BOP may categorically exclude such inmates without offending the statute’s plain language and settled law. For these reasons, I would join in the reasoned judgment of six of our sister circuits, as well as a recent panel of this court, and find that the BOP exceeded its statutory authority in categorically excluding inmates from sentence reductions based upon sentencing factors and firearm possession convictions.